Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed with respect to pending claims 1-12 and 16-26 filed on September 24, 2021 have been fully considered. In view of the amendment of the pending claims 5, 6, 9-12 and 16-26 to overcome the rejection under 35 U.S.C. 112, the rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the previously cited prior arts (See PTO-892 of 03/24/2021) either singularly or in combination teach the feature of “wherein the automatic panning system is adapted to analyze the image data to identify at least one elongated element the trailer, project a vector in the image data based on said elongated element, establish at least one reference vector, and identify an interception point of the reference vector and said projected vector,” as recited in claim 1 and similarly recited in claim 18.
Dependent claims 2-12, 16, 17, 19-26 are allowed by virtue of their dependency from allowed claims 1 and 18. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488